Citation Nr: 1451831	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left wrist disability.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision and a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

During the course of this appeal, the representative appointed by the Veteran withdrew from that representation.  In a communication received by the Board in November 2012 the Veteran stated that he wished to represent himself.  In October 2012, the Board ruled on the motion of withdrawal of representation, and determined it was proper, so appellate review will proceed.  

In December 2012, the Board remanded the claim for additional development.  In February 2014, the Board, inter alia, reopened the claim for service connection for a left wrist disability and remanded the matter for further development including scheduling a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system (VVA).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran does not have a left wrist disability that is etiologically related to any disease, injury or event during active duty service; and arthritis of the left wrist did not become manifest within one year of service separation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Board finds that the notice requirements have been satisfied.  In April 2009 and June 2009, the Veteran was informed, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records and lay statements are in the file.  

The Veteran underwent a VA examination in April 2014, and had a medical opinion provided by an independent medical examiner in October 2014 to determine the etiology of any current left wrist disability.  The VA examination and independent medical opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Analysis

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he currently experiences the residuals of a left wrist injury that took place when he fell from a truck in service in September 1962.  

Service treatment records reflect that in August 1962 the Veteran complained that he had fallen on his left hand for which he was prescribed whirl pool treatment for the injury until September 1962.  Service treatment records, including an October 1963 separation examination report were otherwise negative for a diagnosis of or treatment for a left wrist disability.  

Post-service, a December 1970 VA examination report shows the Veteran reported injuring his left wrist after sustaining a fall in 1962; however, there were normal wrist findings on radiographic study and physical examination.  In particular, there was no evidence of old or recent fracture or dislocation, or other bone or joint pathology.  

An August 1999 VA treatment record indicates the Veteran complained of joint pain in all of his joints, including his hands, arms and legs.  A May 2010 left wrist AP lateral view revealed no evidence of osseous or articular pathology, and normal bone density and architecture were noted.  No fracture was identified.  VA treatment records dated in 2011 show the Veteran was treated for right wrist pain, and was diagnosed with bilateral carpal tunnel syndrome (CTS) worse in the right hand.  Specifically, a March 2011 electrodiagnostic study revealed evidence of moderate to severe right median neuropathy at the wrist (CTS) and mild-moderate median neuropathy at the wrist (CTS).  A March 2012 private radiological report from "Degetau MRI and CT" reveals radiographic evidence of diffuse osteopenia of the wrists, no fractures, and fairly well preserved hand joints.  A February 2013 report from Degetau MRI and CT shows findings of slight narrowing of the wrists, radio-carpal joints, bilaterally, and well-preserved intercarpal joints.  

An April 2014 VA examination report shows the Veteran was diagnosed with left wrist osteoarthritis.  The examiner opined that the left wrist pain reported in August 1962 was acute and transitory, which improved with proper treatment given.  The examiner concluded that the left wrist osteoarthritis was less likely than not caused by or result of military service, and that left wrist osteoarthritis was consider part of normal aging process.  

An October 2014 independent medical opinion report shows an opinion that it was less likely than not that the Veteran's claimed left wrist condition was related to, caused by and/or aggravated by his time in service because of the 48 year gap in left wrist presentation of CTS and the lack of supportive medically-based, clinical evidence of continuous, recurrent and/or chronic left wrist condition following his 1962 fall that injured his left wrist.  The examiner noted this opinion was based on a comprehensive medical review of the clinical files, electronic folder, and VA treatment records, and current medical literature stand as the foundation for this independent medical opinion.  The examiner cited a medical treatise that explained that CTS refers to the complex of symptoms and signs brought on by compression of the median nerve as it travels through the carpal tunnel.  Patients commonly experience pain and paresthesia, and less commonly weakness, in the median nerve distribution.  CTS is the most frequent compressive focal mononeuropathy.   Bilateral CTS is common at first presentation, affecting up to 65 percent of patients.  The examiner observed that in March 2011, the Veteran presented with CTS, bilateral, and an April 2011 primary care note explicitly stated that the Veteran referred his bilateral hand numbness since several months ago.  The examiner observed that in June 2011 the objective findings indicated that there was no tenderness on palpation, no edema, erythema warmth or palpable/visible masses, and there was full active and passive range of motion.  The Finkelstein, Tinel and Phalen testing were negative.  The muscle stretch reflexes for the biceps, brachioradialis and triceps were +1, bilateral.  Gross motor testing was normal at the elbow, wrist and hands, and 4 out of 5 for hand grip, bilateral.  The electrodiagnostic testing indicated moderate-severe right median neuropathy at the wrist (CTS) and mild-moderate median neuropathy at the wrist (CTS).  The examiner noted that specifically, there was "Bilateral median CMAP showed prolonged onset latencies with adequate amplitudes and slow conduction velocities.  Bilateral ulnar CMAP showed normal onset latencies, amplitudes and conduction velocities.  Right median SNAP was unobtainable.  Left median SNAP showed prolonged peak latency.  Bilateral ulnar SNAP showed borderline prolonged peak latencies."  The examiner noted that the wrists were conservatively treated with splints and Gabapentin 300 mg at bedtime.  The examiner observed that an April 2014 wrist radiograph reflected "Mild osteopenia of the hand and wrist which may represent inflammatory changes.  No discrete bony or joint abnormalities were noted."  The examiner concluded that it was at least as likely as not that the Veteran's wrist conditions were consistent with CTS, bilateral.  Furthermore, the examiner noted that electrodiagnostic testing indicated a greater delay in the right nerve condition despite the Veteran's claimed left wrist condition.  The examiner noted that since the etiology for CTS is multifactorial, it is at least as likely as not that age, and daily life repetition with the use of the hands, wrists and arms resulted in anatomical compression and increased pressure in the intracarpal canal, bilateral.  The examiner opined that it is less likely than not that the etiology of the 2011 left wrist condition related to a 1962 active duty event because of the acute, self-limited and transient nature of the 1962 left wrist event.  The examiner observed that the August 1962 to September 1962 clinical notes show the Veteran underwent conservative physical therapies (ultrasound and whirlpool).  The examiner observed that clinical record was silent for the need of additional left wrist conditions as well as the separation examination that was also silent for an on-going left wrist condition.  Furthermore, the examiner noted that the February 1970 report of medical examination for disability evaluation indicated that there were no left wrist residuals from the 1962 fall.  The examiner noted that the Veteran reported no present complaints and the radiographs were normal at that time.  In the alternative, the examiner noted that the April 2011 treatment record shows the Veteran reported that his bilateral hand numbness began several months prior to treatment.  

Based on a careful review of the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the Veteran's claim of entitlement to service connection for a left wrist disability.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's left wrist disability and his active duty service are the Veteran's assertions.  

The Board acknowledges that the Veteran is competent to report the nature and history of his left wrist symptoms.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his current left wrist carpal tunnel syndrome to his reported in-service injury as such a determination cannot be determined by mere observation alone.  The evidence does not show that the Veteran has expertise in medical matters that would allow him to relate his current left wrist disability to his experiences in service, therefore, the Board finds that the Veteran's lay testimony is not competent to address causation and the April 2014 VA examiner's and October 2014 independent medical examiner's opinions are the most probative evidence of record.  

The Board observes that the April 2014 VA examination report and October 2014 independent medical opinion found that the Veteran's left wrist disability did not have its onset during his active duty service.  It was explained that  service treatment records do not show findings of or treatment for a chronic left wrist disability.  Although the Veteran indicated that he had left wrist pain in 1970, this was approximately 7 years after his discharge.  Moreover, the Veteran was not diagnosed with a left wrist disability until 2011, approximately 48 years after his discharge from service.   The passage of so many years between his service separation and the first diagnosis of a left wrist disability is evidence against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The April 2014 VA examiner and October 2014 independent medical examiner both found significant the length of time between the manifestation of his left wrist disability and his discharge and attributed his diagnosis to his age.  These opinions are bolstered by the December 1970 VA examination report, which showed no findings of any left wrist disability on both physical and radiographic examination.  Therefore, the Board concludes that the evidence does not support a finding that the Veteran's left wrist disability is etiologically related to any incident of his active duty service.  

The Veteran has been recently diagnosed as having osteoarthritis of the left wrist; however, there is no lay or medical evidence that it was diagnosed within one year of service separation.  38 C.F.R. § 3.309(a).  The Veteran's lay assertions regarding continuity of left wrist symptomatology are not credible given the inconsistencies in the record.  He has variously reported that his left wrist symptoms have been continuous since service or began sometime in 2010 or 2011.  As noted, the Board finds it significant that when he was examined in 1970, an X-ray study was negative for a left wrist disability. 

Therefore, as the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for his left wrist disability must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left wrist disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


